                 Case 21-10527-JTD             Doc 268          Filed 04/09/21       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )

                   NOTICE OF PROPOSED SALE OR SALES OF
             SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, FREE
         AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN ASSUMED
    LIABILITIES, AND SCHEDULING FINAL SALE HEARING RELATED THERETO

PLEASE TAKE NOTICE OF THE FOLLOWING:

        On March 18, 2021, the above-captioned debtors and debtors in possession (collectively,
the “Debtors”) filed a motion (the “Motion”) with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) seeking entry of (i) an order (the “Bid Procedures
Order”) (a) approving bid procedures for the sale or sales (the “Sale”) of any or substantially all
of the Debtors’ assets (collectively, the “Assets”), (b) approving procedures for the assumption
and assignment of certain executory contracts and unexpired leases (collectively, the “Potential
Assumed/Assigned Contracts”),2 and the assignment of designated Potential Assumed/Assigned
Contracts in connection with a Sale(s) (the “Transferred Contracts”), (c) scheduling the Auction
and Sale Hearing,3 and (d) granting related relief (clauses (a) through (d), collectively, the “Bid
Procedures Relief'”), and (ii) an order (the “Sale Order”) (a) authorizing the Sale(s) of the Assets
free and clear of all liens, claims, interests, and other encumbrances (collectively,
“Encumbrances”), other than assumed liabilities, to the Successful Bidder(s) submitting the



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
  For avoidance of doubt, the Debtors reserve all rights concerning the characterization of the Potential
Assumed/Assigned Contracts in all respects. Inclusion on the Potential Assumed/Assigned Contract and Cure
Schedule does not constitute an admission that any particular Potential Assumed/Assigned Contract is an executory
contract or unexpired lease, or confirm that the Debtors are required to assume and/or assign such contract or lease
pursuant to section 365 of the Bankruptcy Code.
3
  Capitalized terms used but not defined herein shall have the meaning ascribed to it in the Bid Procedures and Bid
Procedures Order, as applicable.
              Case 21-10527-JTD         Doc 268      Filed 04/09/21     Page 2 of 4




highest or otherwise best bid, (b) authorizing the assumption and assignment of the Transferred
Contracts, and (c) granting certain related relief.

I.     Bid Procedures and Stalking Horse Bidder

        On April 9, 2021, the Bankruptcy Court entered the Bid Procedures Order [Docket No.
266], thereby approving the Bid Procedures Relief and the Debtors’ ability, with the consent of
each of the applicable Consent Parties and after consultation with the Committee, to designate one
or more Stalking Horse Bidders on or before April 19, 2021.

       In order for a Potential Bidder to be eligible to participate in the Auction as a Qualified
Bidder, it must comply with the Bid Procedures, and deliver its Bid, so as to be received on
or before May 5, 2021 at 4:00 p.m. (Eastern Time) (the “Bid Deadline”), to: (a) the Debtors,
c/o Force Ten Partners LLC, 5271 California Avenue, Suite 270, Irvine, CA 92617, Attn: Brian
Weiss (bweiss@force10partners.com); (b) counsel to the Debtors: (a) Pachulski Stang Ziehl &
Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705
(Courier 19801) Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden
(sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,
13th Floor, Los Angeles, CA 90067-4003, Attn: Gabriel I. Glazer (gglazer@pszjlaw.com); and (c)
the Debtors’ investment bankers Jefferies LLC, Attn: Richard Morgner and Matthew Bowersox
(Project_Celtic_All@jefferies.com) (collectively, the “Bid Notice Parties”).

       To receive copies of the (i) Motion, any exhibits to the Motion, and/or a confidentiality
agreement to become a Potential Bidder, or (ii) a copy of the Form APA or Stalking Horse
Agreement, as applicable, please submit a request by email to: (a) counsel to the Debtors, Pachulski
Stang Ziehl & Jones LLP, Attention: Steven Golden (email: sgolden@pszjlaw.com); and (b) the
Debtors’ investment banker, Jefferies (email: Project_Celtic_All@jefferies.com). Additionally,
the Sale Motion and the exhibits thereto are available from the Debtors’ claims and noticing
agent’s website at https://cases.stretto.com/carbonlite/.

       In order for Interested Parties to obtain access to the Debtors’ Data Room, each Interested
Party must first sign and deliver a confidentiality agreement to the Debtors and provide certain
financial data, which financial data must be acceptable to the Debtors after consultation with the
Consultation Parties. Please refer to the Bid Procedures for further information concerning
submitting a Qualified Bid to participate at the Auction.

II.    Sale Hearing and Closing

        The Sale Hearing is scheduled for May 20, 2021 at 2:00 p.m. (Eastern Time) at the United
States Bankruptcy Court for the District of Delaware, United States Courthouse, 824 Market Street
North, 3rd Floor, Wilmington, DE 19801, before the Honorable John T. Dorsey, United States
Bankruptcy Judge. The Sale Hearing may be held virtually and is being held to approve the highest
or otherwise best offer(s) received for the Assets at the Auction, which, if any, will take place on
May 12, 2021 at the offices of Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th


                                                 2
              Case 21-10527-JTD          Doc 268     Filed 04/09/21     Page 3 of 4




Floor, Wilmington, DE 19801, or at such other location as the Debtors may hereafter designate,
commencing at 10:00 a.m. (Eastern Time). Subject to the terms of the DIP Orders, the Sale
Hearing may be adjourned or rescheduled with prior notice filed on the docket of these chapter 11
cases or without prior notice by an announcement of the adjourned date at the Sale Hearing.

     THE DEADLINE TO OBJECT TO THE DEBTORS’ REQUEST TO APPROVE
THE SALE(S) OF THE PURCHASED ASSETS FREE AND CLEAR OF ALL
ENCUMBRANCES TO THE SUCCESSFUL BIDDER(S) (EACH, A “SALE
OBJECTION”) IS MAY 18, 2021 at 4:00 P.M. (EASTERN TIME) (THE “SALE
OBJECTION DEADLINE”).

         Any person or entity wishing to submit a Sale Objection must do so in writing and state
with particularity the grounds for such objections or other statements of position. All Sale
Objections shall be served so as to be actually received by no later than the Sale Objection Deadline
by: (i) the Debtors, c/o Force Ten Partners LLC, 5271 California Avenue, Suite 270, Irvine, CA
92617, Attn: Brian Weiss (bweiss@force10partners.com); (ii) proposed counsel for the Debtors,
(a) Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,
Wilmington, DE 19899-8705 (Courier 19801) Attn: James E. O’Neill (joneill@pszjlaw.com) and
Steven W. Golden (sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100
Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067-4003, Attn: Gabriel I. Glazer
(gglazer@pszjlaw.com); (iii) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition
Term Secured Parties, (a) Latham & Watkins LLP, (x) 355 South Grand Avenue, Suite 100, Los
Angeles, CA 90071, Attn: Jeffrey E. Bjork (jbjork@lw.com), (y) 330 North Wabash Avenue, Suite
2800, Chicago, IL 60611, Attn: James Ktsanes (james.ktsanes@lw.com), and (z) 885 Third
Avenue, New York, NY 10022, Attn: Andrew C. Ambruoso (andrew.ambruoso@lw.com), and (b)
Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, Attn:
Robert S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com) and Kara Hammond
Coyle (kcoyle@ycst.com); (iv) counsel to the DIP ABL Lender and Prepetition ABL Secured
Parties, (a) Otterbourg, P.C., 230 Park Avenue, New York, NY 10169-0075, Attn: Andrew M.
Kramer (akramer@otterbourg.com) and David E. Morse (dmorse@otterbourg.com) and (b)
Richards, Layton & Finger, PA, One Rodney Square, 920 North King Street, Wilmington, DE
19801, Attn: John Henry Knight (knight@rlf.com); (v) counsel to the TX/PA DIP Agents and
Prepetition Trustees, (a) Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200,
Chicago,           IL          60602-4321,             Attn:           Michael          Messersmith,
(michael.messersmith@arnoldporter.com), Sarah Gryll (sarah.gryll@arnoldporter.com), and
Ginger Clements (ginger.clements@arnoldporter.com) and (b) Troutman Pepper Hamilton
Sanders LLP, 1313 N. Market Street, Suite 5100, Wilmington DE 19801, Attn: David Stratton
(david.stratton@troutman.com); (vi) counsel to the Official Committee of Unsecured Creditors,
(a) Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA 90275, Attn: David P.
Simonds (david.simonds@hoganlovells.com), Erin N. Brady (erin.brady@hoganlovells.com), and
Edward McNeilly (edward.mcneilly@hoganlovells.com) and (b) Blank Rome LLP, 1201 N.
Market Street, Suite 800, Wilmington, DE 19801, Attn: Stanley B. Tarr (tarr@blankrome.com)s;
(vii) the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,


                                                 3
               Case 21-10527-JTD         Doc 268      Filed 04/09/21      Page 4 of 4




Wilmington, DE 19801, Attn: Joseph McMahon (Joseph.McMahon@usdoj.gov); and (viii) any
other party that has filed a request for notices with the Court (collectively, the “Notice Parties”)

        The failure of any person or entity to file and serve a Sale Objection on or before the Sale
Objection Deadline, as applicable, (i) shall be deemed a consent to the Sale(s) to the Successful
Bidder(s) and the other relief requested in the Motion, and (ii) shall be a bar to the assertion of any
objection to the sale(s) of the Assets to the Successful Bidder(s) (including in any such case,
without limitation, the transfer of the Assets free and clear of all Encumbrances, other than the
assumed liabilities).

III.   The Debtors’ Contracts and Leases

        The Sale Order, if approved, shall authorize the assumption and assignment of the
Transferred Contracts of the Debtors to the Successful Bidder(s). In accordance with the Bid
Procedures Order, individual notices setting forth the specific Potential Assumed/Assigned
Contracts that may be assumed by the Debtors and assigned to the Successful Bidder(s), or sold
and transferred to the Successful Bidder(s), and the proposed Cure Amounts for such Potential
Assumed/Assigned Contracts will be given to all Contract Counterparties to the Potential
Assumed/Assigned Contracts. Such counterparties will be given the opportunity to object to the
assumption and assignment, or sale and transfer, of a Potential Assumed/Assigned Contract and
the proposed Cure Amount. This notice is subject to the full terms and conditions of the Bid
Procedures and the Bid Procedures Order, which shall control in the event of any conflict. The
Debtors encourage all persons to review such documents and all other Sale-related documents in
their entirety and to consult an attorney if they have questions or want advice.

Dated: April 9, 2021                           PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ James E. O'Neill
                                               Richard M. Pachulski (CA Bar No. 90073)
                                               Gabriel I. Glazer (CA Bar No. 246384)
                                               James E. O’Neill (DE Bar No. 4042)
                                               Steven W. Golden (NY Bar No. 5374152)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Tel: (302) 652-4100
                                               Fax: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                      gglazer@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                      sgolden@pszjlaw.com

                                               Attorneys for Debtors and Debtors in Possession




                                                  4
